Citation Nr: 0119854	
Decision Date: 08/01/01    Archive Date: 08/10/01

DOCKET NO.  95-28 608A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to a rating greater than 10 percent for 
chondromalacia of the left patella tendon with Osgood 
Schlatter's disease, for the period prior to December 7, 
1999.

2.  Entitlement to an increased rating for a left knee 
disability, identified as chondromalacia of the left patella 
tendon with Osgood Schlatter's disease, rated in combination 
as 20 percent disabling, for the period beginning on December 
7, 1999.

3.  Entitlement to service connection for rupture of the left 
patellar tendon claimed as secondary to degenerative joint 
disease of the right knee.

4.  Entitlement to a temporary total convalescent rating 
under the provisions of 38 C.F.R. § 4.30 following surgery on 
the left patellar tendon in June 1995.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

G. Strommen, Counsel


INTRODUCTION

The veteran served on active duty from June 1974 to November 
1975.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in August 1995, in which the 
Nashville, Tennessee, Regional Office (RO) of the Department 
of Veterans Affairs (VA) denied the veteran's claims of 
entitlement to a rating greater than 10 percent for 
chondromalacia of the left patellar with Osgood Schlatter's 
disease, entitlement to service connection for rupture of the 
left patella tendon claimed as secondary to degenerative 
joint disease of the right knee, and entitlement to a 
temporary total convalescent rating following surgery on the 
left patella tendon.  The veteran subsequently perfected an 
appeal of that decision.  In a May 2000 decision the RO 
awarded the veteran an additional 10 percent evaluation for 
instability of the left knee, effective December 7, 1999, 
bringing the combined rating for his service-connected left 
knee disability to 20 percent.  

The veteran's claims of entitlement to service connection for 
a left patella rupture secondary to degenerative joint 
disease of the right knee and entitlement to a total 
temporary convalescent rating following surgery on the left 
patella tendon in June 1995, will be addressed in the remand 
portion of this decision.


FINDINGS OF FACT

1.  All information necessary for an equitable disposition of 
the veteran's increased rating claims has been developed.

2.  Prior to December 7, 1999, the veteran's left knee 
chondromalacia with Osgood Schlatter's disease was manifested 
by range of motion from zero to 120 degrees and  zero to 140 
degrees, positive crepitus, moderate effusion of the left 
knee without erythema, negative instability, strength of 5/5 
in the quadriceps, negative lag with extension, and 
complaints of pain, swelling, and difficulty with prolonged 
standing and walking.

3.  On December 7, 1999, the veteran's left knee 
chondromalacia with Osgood Schlatter's disease and 
degenerative joint disease were manifested by active flexion 
of 110 degrees, passive flexion of 120 degrees with pain from 
90 to 110 degrees, laxity of the lateral collateral ligament, 
negative McMurray's test, no edema, 4+ strength, no 
tenderness on palpation, and complaints of weakness, 
stiffness, swelling and giving way.


CONCLUSIONS OF LAW

1.  The criteria for a rating greater than 10 percent for a 
left knee disability identified as chondromalacia with Osgood 
Schlatter's disease for the period prior to December 7, 1999, 
are not met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.71a, 4.40, 4.45, Diagnostic Codes 5003, 5257 (2000).

2.  The criteria for a combined rating greater than 20 
percent for a left knee disability identified as 
chondromalacia with Osgood Schlatter's disease for the period 
beginning on December 7, 1999, are not met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. § 4.71a, 4.40, 4.45, Diagnostic 
Codes 5003, 5257 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

While the veteran's claims were pending, 38 U.S.C.A. § 5107 
was amended, effective for all pending claims, to eliminate 
the requirement that the veteran submit a well-grounded claim 
in order to trigger VA's duty to assist.  38 U.S.C.A. § 5107 
(West Supp. 2001).  Consequently, the VA is obligated to 
assist the veteran in the development of his claim, unless 
there is no reasonable possibility that such assistance will 
aid in substantiating the claim.  See 38 U.S.C.A. §§ 5102, 
5103, 5103A (West Supp. 2001).  In addition to eliminating 
the well-groundedness requirement, the statute also amplified 
the duty to assist itself and more specifically defined it.  
Id. 

The revised statutory duty to assist requires VA to make all 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for benefits.  
See 38 U.S.C.A. § 5103A (West Supp. 2001).  This assistance 
specifically includes obtaining all relevant records, private 
or public, adequately identified by the claimant with proper 
authorization for their receipt; obtaining any relevant 
evidence in federal custody; and obtaining a medical 
examination or opinion where indicated.  Id.  

The new statutory duty also requires VA to satisfy several 
notice requirements.  Specifically, these notification duties 
include notifying the claimant if his or her application for 
benefits is incomplete, notifying the claimant of what 
evidence is necessary to substantiate the claim and 
indicating whether the VA will attempt to obtain this 
evidence or if the claimant should obtain it, and, finally, 
if VA is unable to obtain this evidence, informing the 
claimant that the evidence could not be obtained, providing a 
brief explanation of the efforts made to obtain the evidence, 
and describing further action to be taken with respect to the 
claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West Supp. 
2001).  

In the present case it appears as if the duty to assist has 
been satisfied.  All treatment records identified by the 
veteran have been obtained by the RO.  Additionally, he has 
been provided with a two VA medical examinations addressing 
his left knee disability.  Moreover, the evidence required to 
substantiate the veteran's claim was provided to the veteran 
and his accredited representative in the Statements of the 
Case of record.  Accordingly, a remand back to the RO for 
compliance with the new duty to assist requirements is not 
necessary, and the veteran is not prejudiced by the Board's 
decision not to do so.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

Entitlement to service connection for chondromalacia of the 
left knee with Osgood Schlatter's disease was originally 
granted by the RO in a July 1976 decision, with a 10 percent 
rating assigned, effective November 19, 1975.  This 
evaluation was confirmed in a May 1978 rating decision, and 
in the August 1995 rating decision currently on appeal.  In 
May 2000, the RO determined that the veteran had instability 
of the left knee as well as limited motion due to 
pain/arthritis.  He was assigned a separate 10 percent rating 
for both of these aspects of his disability for a combined 
evaluation of 20 percent, with the 10 percent for instability 
being made effective December 7, 1999, the date of his VA 
examination report first documenting this symptomatology.

The veteran contends that he is entitled to an increased 
rating for his left knee disability, identified as 
chondromalacia with Osgood Schlatter's disease.  He 
specifically asserts that his left knee has pain, weakness, 
stiffness, swelling, and that his pain is worse with exercise 
or use of the knee which causes him to lose total function.

The degree of impairment resulting from a disability is a 
factual determination and the Board's primary focus in such 
cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); see also 
Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  With regard 
to the veteran's request for an increased schedular 
evaluation, the Board will only consider the factors as 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Penorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155 (West 1991).  Evaluation of a service-
connected disorder requires a review of the veteran's entire 
medical history regarding that disorder.  38 C.F.R. §§ 4.1, 
4.2 (2000); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
For a claim where the veteran has disagreed with the original 
rating assigned for his service-connected disability, it is 
necessary to determine whether he has at any time since his 
original claim met the requirements for a higher disability 
rating.  It is also necessary to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3 (2000).  If there is a question as to 
which evaluation to apply to the veteran's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating. 
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2000).

The Board also notes that governing VA regulations, set forth 
at 38 C.F.R. § 4.40, 4.45, 4.59 (2000) provide for 
consideration of a functional impairment due to pain on 
motion when evaluating the severity of a musculoskeletal 
disability.  The United States Court of Appeals for Veterans 
Claims (Court) has held that a higher rating can be based on 
"greater limitation of motion due to pain on use."  DeLuca 
v. Brown, 8 Vet. App. 202, 206 (1995).  However, any such 
functional loss must be "supported by adequate pathology and 
evidenced by the visible behavior of the claimant."  See 
38 C.F.R. § 4.40 (2000).  

Pursuant to VA's Schedule for Rating Disabilities, 38 C.F.R. 
§ 4.71a (2000) (Schedule), the RO ascertained the severity of 
the veteran's left knee chondromalacia of the patella tendon 
with Osgood Schlatter's disease by application of the 
criteria set forth in Diagnostic Codes 5257 and 5003.  The 
Board notes that claimant's are entitled to a separate rating 
for functional loss or limitation of motion due to pain when 
there is clinical evidence of arthritis and if the evaluation 
of his or her service-connected disability is pursuant to 
Diagnostic Code 5257, or another diagnostic code which does 
not involve consideration of limitation of motion.  See VA 
O.G.C. Prec. 9-98 (August 14, 1998); VA O.G.C. Prec. 23-97 
(July 1, 1997).  Pursuant to these memorandums, consideration 
of a compensable evaluation under both Diagnostic Code 5257 
and Diagnostic Code 5003 is warranted.  

Under Diagnostic Code 5257, an impairment of the knee is 
evaluated based on recurrent subluxation or lateral 
instability with a slight impairment warranting a 10 percent 
evaluation, a moderate impairment warranting a 20 percent 
evaluation, and a severe impairment warranting a 30 percent 
evaluation.  

Under the provisions of Diagnostic Code 5003, evaluation of 
degenerative arthritis is made on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  However, Diagnostic Code 
5003, also provides that if the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a 10 percent rating can be 
assigned for limitation of motion that is objectively 
confirmed by findings such as swelling, muscle spasm or 
painful motion.  A rating of 10 percent is applicable for 
"each such major joint of group of minor joints affected by 
limitation of motion, to be combined, not added under 
diagnostic code 5003."  Additionally, Diagnostic Code 5003 
states that in the absence of limitation of motion, with x-
ray evidence of involvement of two or more major joints or 
two or more minor joint groups, a 20 percent rating can be 
assigned for such evidence with occasional incapacitating 
exacerbations.  

Given the requirements of Diagnostic Code 5003, and the 
necessity of considering all potentially applicable 
Diagnostic Codes, the provisions of Diagnostic Codes 5260 and 
5261, governing limitation of motion of the knee and leg must 
be discussed.  Pursuant to 5260, limitation of flexion to 60 
degrees is noncompensable; limitation of flexion to 45 
degrees is 10 percent disabling; limitation of flexion to 30 
degrees is 20 percent disabling; and limitation of flexion to 
15 degrees is 30 percent disabling.  Under Diagnostic Code 
5261, limitation of extension to 5 degrees is noncompensable; 
limitation of extension to 10 degrees is 10 percent 
disabling; limitation of extension to 15 degrees is 20 
percent disabling; limitation of extension to 20 degrees is 
30 percent disabling; limitation of extension to 30 degrees 
is 40 percent disabling; and limitation of extension to 45 
degrees is 50 percent disabling.  

Additionally, under the provisions governing ankylosis of the 
knee, Diagnostic Code 5256, ankylosis of the knee at a 
favorable ankle in full extension, or in slight flexion 
between zero and 10 degrees, is considered 30 percent 
disabling; ankylosis in flexion between 10 degrees and 20 
degrees is considered 40 percent disabling; ankylosis in 
flexion between 20 degrees and 45 degrees is considered 50 
percent disabling; and extremely unfavorable ankylosis, in 
flexion at an angle of 45 degrees or more, is considered 60 
percent disabling.  

Turning to the medical evidence of record, VA outpatient 
treatment records from January 1995 to October 1998 show that 
the veteran was first seen for complaints related to his left 
knee on June 5, 1995, when he reported that he had twisted 
his left knee.  The notation reveals that the veteran has a 
history of problems with his knees, and that his left knee is 
swollen with effusion, and tender over the medial area.  X-
rays taken of the left knee at this time showed no evidence 
of recent fracture or dislocation, smooth articulating 
surfaces, and no destructive bone changes.  However, there 
was irregularity and un-united epiphysis of proximal shaft on 
the anterior aspect of the right tibia in the region of the 
anterior tibial tubercle.  He was eventually diagnosed with a 
patella tendon rupture, and surgery was performed.  At the 
time of his surgery the veteran was noted to have a partial 
rupture with degenerative changes of the patellar tendon.  

Post-operative follow-up notations in July 1995 indicated 
that the veteran had mild swelling with no erythema, intact 
sensation, reduced range of motion, and straight leg raising 
without difficulty.  In August 1995 the veteran was noted to 
have no additional disability, with no erythema, no 
tenderness over the patella tendon, straight leg raising 
without difficulty, range of motion from zero to 120 degrees, 
and no neurovascular impairment other than hyperesthesia 
lateral to the incision.  In September 1995 his recovery was 
noted to be normal, he had full range of motion, with his 
only complaint being tenderness over the tibial tubercle.  
Subsequent to this September 1995 post-operative treatment, 
the only treatment notation pertaining to his left knee in 
the outpatient treatment records is dated in September 1996.  
At this time the veteran complained of occasional anterior 
knee pain.  He was noted to have range of motion from zero to 
120 degrees, positive crepitus, negative instability, 
quadriceps strength of 5/5, negative lag with extension and 
his patella was noted to be tracking "OK."  He was assessed 
with left patella tendon repair, doing well, minimal pain.

Pursuant to his claim for an increased rating, the veteran 
was provided with two VA examinations of his left knee.  The 
first examination was in October 1995.  At the time of this 
examination the veteran reported numbness and pain, which 
increased significantly upon prolonged walking or standing.  
He also stated that his knee swelled at night.  His left knee 
was noted to have moderate effusion without erythema, and 
bony lumps bilaterally over the tibial tubercles.  His range 
of motion in the left knee was 140 degrees flexion and zero 
degrees extension, with significant soft tissue crepitus.  He 
was diagnosed with Osgood Schlatter's by history, status post 
patellar tendon surgery of the left knee, and chondrosis 
patella bilaterally.  X-rays taken at this time showed 
minimal arthritis of both knees with old Osgood Schlatter's 
in the left knee.

On December 7, 1999, the veteran was given another 
examination of his left knee.  He reported weakness, 
stiffness, swelling, and pain, which was worse after use of 
his legs, resulting in total loss of function.  He also 
stated that he did not have heat or redness, and that his 
left knee occasionally gives out, but does not lock.  He took 
Naprosyn for the pain.  On examination, the veteran's left 
knee had 110 degrees of active flexion and 120 degrees of 
passive flexion, with pain from 110 degrees to 90 degrees.  
His extension was zero to 2 degrees both active and passive, 
with no pain.  He had laxity in his left knee lateral 
collateral ligament, but was negative for McMurray's test.  
His strength was 4+.  He had no tenderness to palpation, but 
had some guarding on palpation of the left knee, and his left 
tibial tubercle was prominent.  His left knee had no edema.  
He was noted to limp off his left leg, and had crepitus 
bilaterally.  The examiner diagnosed mild effusion of the 
left knee, with laxity of the left lateral collateral 
ligament, a prominent left tibial tubercle, decreased range 
of motion and pain, especially on flexion.

Considering the medical evidence in light of the rating 
criteria, the Board initially notes that a compensable 
evaluation is not warranted under Diagnostic Codes 5256, 
5260, or 5261.  The veteran's left knee is not ankylosed, nor 
does his reported limitation of motion, even at its most 
severe (2 degrees extension and 110 degrees flexion) warrant 
a compensable rating under these provisions.  Accordingly, 
the veteran does not have compensable limitation of motion 
under the appropriate Diagnostic Codes governing limitation 
of motion of the knee.

As discussed above, the veteran is already receiving a 10 
percent disability rating for his painful motion under 
Diagnostic Code 5003, and his disability picture does not 
indicate that a 20 percent rating under this provision is 
appropriate.  His arthritis is noted to be minimal on x-ray, 
and although he asserts that he has total functional loss 
after use of his legs it has not been objectively confirmed 
that these episodes are attributable to his arthritis as 
opposed to his non-service-connected rupture of the left 
patella tendon.  Additionally, the infrequency of his 
treatment fails to support a disability of greater severity 
than that provided.  Therefore, additional compensation under 
Diagnostic Code 5003 is not warranted.  While discussing 
painful motion and functional loss, the Board notes that the 
veteran is being adequately compensated for these symptoms 
under his evaluation pursuant to Diagnostic Code 5003, and 
accordingly, any additional compensation therefor pursuant to 
38 C.F.R. §§ 4.40 and 4.45 would constitute pyramiding.  
38 C.F.R. § 4.14 (2000) and is not appropriate.  

As for Diagnostic Code 5257 governing impairment of the knee 
to include laxity and subluxation, the Board notes that the 
first medical evidence of laxity or instability of the left 
knee appears in the December 7, 1999, VA examination report.  
The veteran's primary left knee symptomatology is painful 
motion which is being compensated separately under Diagnostic 
Code 5003.  The symptoms not related to his limitation of 
motion are limited to his laxity and mild effusion.  He has 
no edema, good strength, negative McMurray's Test, no 
redness, no heat, and no evidence of atrophy.  Given these 
facts, the Board finds that his laxity more nearly 
approximates a mild impairment rather than a moderate or 
severe impairment, and his current 10 percent evaluation 
adequately compensates him for this level of disability under 
the code.  

Additionally, the Board notes that because his laxity was not 
apparent until his December 7, 1999, examination, the 
additional 10 percent assigned therefor was not warranted 
prior to this date.  Accordingly, the veteran was not 
entitled to a rating greater than 10 percent for his left 
knee chondromalacia of the patellar with Osgood Schlatter's 
disease, prior to December 7, 1999, and based on the medical 
evidence, is not entitled to a combined rating greater than 
20 percent for his left knee chondromalacia for the period 
beginning on December 7, 1999.  Consequently, the veteran's 
claim of entitlement to an increased rating for left knee 
chondromalacia of the patellar with Osgood Schlatter's 
disease is denied.

Preliminary review of the record reveals that the RO has not 
expressly considered referral of the case to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service for the assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) (2000).  This regulation provides 
that to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The Court has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance, however, the 
Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. § 
3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.  VAOPGCPREC. 6-96 (1996).


ORDER

Entitlement to a rating greater than 10 percent for the 
period prior to December 7, 1999, for a left knee disability 
identified as chondromalacia with Osgood Schlatter's disease 
is denied.

Entitlement to a combined rating greater than 20 percent for 
the period beginning on December 7, 1999, for a left knee 
disability identified as chondromalacia with Osgood 
Schlatter's disease is denied.



REMAND

As noted above, during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (Pub. L. No. 106-475, 
114 Stat. 2096 (2000)) was enacted, which provides new 
statutory requirements regarding notice to a veteran and his 
representative and specified duties to assist veterans in the 
development of their claims.  These duties include obtaining 
an examination and providing the veteran with notice of the 
evidence necessary to substantiate his claim.  Based on the 
new statutory changes, and review of the record, it is the 
opinion of the Board that additional development of the 
evidence should be accomplished prior to further 
consideration of the veteran's claims of entitlement to 
service connection for rupture of the left patella tendon 
secondary to degenerative joint disease of the right knee.  
Because his claim for entitlement to a temporary total 
convalescent rating following June 1995 surgery on the left 
patella tendon is dependent upon the outcome of his secondary 
service connection claim, consideration of this issue must be 
reserved until action has been completed on the underlying 
service connection claim.  Accordingly, this claim must be 
remanded with the veteran's service connection claim.  

With regard to the veteran's secondary service connection 
claim, the veteran maintains that his service-connected right 
knee disability caused him to fall, thus rupturing his left 
patella tendon.  The Board notes that neither of the VA 
examinations of record contain a discussion of the possible 
etiology of the veteran's rupture of the left patella tendon, 
or any possible relationship this disability may have to his 
service-connected knee disabilities.  There is an April 2000 
opinion of record from a "Physician Rating Board" which 
asserts that it is "not as least as likely as not" that the 
veteran's left knee impairment caused the injury requiring 
surgery because his April 1978 records showed no problems 
with abnormal mobility of the left knee and he did not 
mention his left knee giving way upon treatment of his 
ruptured patella tendon.  

While this opinion may seem to be dispositive on this issue, 
the Board finds that remand for clarification of several 
questions is necessary.  First, the opinion provided does not 
discuss any possible relationship between the veteran's 
service-connected right knee disability and his June 1995 
fall resulting in his left patella tendon rupture, as alleged 
by the veteran.  Second, the record is not clear that as to 
the medical qualifications of the reviewer, and third, it is 
not clear whether he had the opportunity to examine the 
veteran before rendering an opinion.  Accordingly, the Board 
finds that an etiology opinion as to any possible 
relationship between the veteran's right knee disability and 
his June 1995 fall from a physician who has examined his 
knees, is necessary in the present case.

While the Board regrets the delay involved in remanding this 
case, under the circumstances discussed above, the case is 
simply not ready for appellate review.  To ensure due 
process, and to ensure that the VA has met its duty to assist 
the veteran in developing the facts pertinent to his appeal, 
the case is REMANDED to the RO for the following development:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000), is completed.  In particular, the 
RO should ensure that the new notification 
requirements and development procedures 
contained in sections 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West Supp. 2001) are 
fully complied with and satisfied.  

2.  The RO should forward the claims file 
to the examiner who conducted the December 
1999 VA examination.  The examiner should 
be requested to render an opinion as 
whether, based on the evidence of record, 
it is as least as likely as not that the 
veteran's service-connected right knee 
chondromalacia of the patellar or his 
service-connected left knee chondromalacia 
of the patellar with Osgood Schlatter's 
disease and arthritis caused the veteran 
to fall in June 1995 resulting in the 
rupture of his left patellar tendon.  The 
opinion should include a discussion of the 
factors upon which the conclusion is 
based.  In the event that the examiner who 
conducted the December 1999 VA examination 
is not available, the claims file should 
be forwarded to another VA examiner, not a 
member of the Physician Rating Board, for 
review.  No examination need be scheduled 
unless requested by the reviewing 
examiner.

3.  If any benefit sought on appeal 
remains denied, the appellant and the 
appellant's representative, if any, should 
be provided with a supplemental statement 
of the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.
 
Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals


 



